t c no united_states tax_court david h melasky and audrey melasky petitioners v commissioner of internal revenue respondent docket no 12777-12l filed date r mailed ps a notice_of_determination ps owed significant back taxes dating to the mid-1990s as payment for their more recent taxes ps hand delivered a check to r and designated it for the tax_year four days later and before cashing the check r levied on their bank account the check subsequently bounced when r applied the levy proceeds to an earlier year held a challenge to the proper crediting of a payment is not a challenge to the underlying tax_liability we therefore review ps’ dispute as to application of payments only for abuse_of_discretion juan f vasquez jr and renesha n fountain for petitioners susan k greene for respondent opinion holmes judge david and audrey melasky have had their fair share of tax troubles and have owed money to the irs going back to their tax_year in they hand delivered a check for what they contend was the entire amount of their tax bill to the irs no one at the irs cashed it before the irs levied the checking account on which they wrote it the irs then sent them a notice of its intent to levy upon their property to collect--among even older debts--the tax bill they thought they had paid in this opinion we consider the question of whether we review the irs’ application of payments to a liability for abuse_of_discretion or de novo background the melaskys have outstanding tax_liabilities for and on date the melaskys walked into an irs office with a check for dollar_figure they asked to apply it to their tax taxpayers often prefer to pay more recent tax debts first because there is a ten-year statute_of_limitations for most tax debts sec_6502 see also sec_6503 and because tax debts older than three years generally can be discharged in bankruptcy u s c sec a a see u s c sec_507 129_tc_160 aff’d 586_f3d_1213 9th cir all section references are to the internal_revenue_code code in effect for the relevant times liability they assert that this would’ve paid their entire income_tax_liability for that year and the irs admits that it got this check irs records show that it posted the dollar_figure payment to the melaskys’ tax_liability on that same day these records then show a reversal of that same amount because the check bounced why did it bounce here we have an unusual but undisputed fact--on january the irs sent a notice_of_levy to the melaskys’ bank this notice froze their entire balance and either that or the irs’s execution of the levy sometime after january made the melaskys’ check bounce the irs then applied the entire balance that it got with the levy to the melaskys’ tax_liability on february the irs also charged the melaskys dollar_figure as a penalty for writing a bad_check see sec_6657 on the same day the notice_of_levy was issued to the bank the irs sent the melaskys a notice_of_intent_to_levy that listed only the year sec_2001 sec_2002 and the melaskys asked for a cdp hearing the settlement officer so assigned to their case reviewed irs records and determined that the melaskys had already received notices for tax years and he therefore concluded they weren’t entitled to a cdp hearing for those years the melaskys don’t dispute this in the notice_of_determination the so concluded among other things that the money the irs got from the bank was procured through levy procedures and therefore was an involuntary payment that the irs was free to apply as it wished the melaskys who were and remain texas residents timely filed a petition they argue that their check was a voluntary payment when tendered and that they were free to apply it as they wished the parties do not dispute the contents of the administrative record and cross-moved for summary_judgment the case raises several issues in this opinion we address the first what is the appropriate standard of review for questions of crediting payments discussion we start with sec_6320 and sec_6330 these sections allow us to review a determination made by the irs appeals_office to sustain proposed liens and taxpayers are entitled to only one cdp hearing under sec_6330 per tax_year the irs can send multiple notices of intent to levy for any given year but a taxpayer’s right to a cdp hearing is based on timely filing a request for the hearing based on the first notice_of_intent_to_levy that he got for that year see sec_301_6330-1 proced admin regs though note that there can be separate hearings to review proposed collection by lien sec_6320 sec_6330 see also 131_tc_1 aff’d 325_fedappx_448 7th cir levies sec_6320 sec_6330 they do not however specify a standard of review we filled this gap ourselves with an analysis of the legislative_history and held that our standard of review for cdp cases would normally be abuse_of_discretion 114_tc_176 this means that we look to see if the commissioner’s decision was based on an error of law or rested on a clearly erroneous finding of fact or whether he ruled irrationally see antioco v commissioner tcmemo_2013_35 at see also 174_f3d_549 5th cir noting ‘arbitrary and capricious’ review amounts to an abuse-of-discretion standard 850_fsupp2d_38 d d c we review cdp determinations de novo however when the underlying tax_liability is appropriately before us goza t c pincite both parties agree that we should review the determination for tax years and for abuse_of_discretion but review the determination for tax_year de novo because the melaskys argue that they had no tax_liability the commissioner cites 116_tc_60 landry was about the computation of the amount owed under the code after taking into account overpayment credits that the taxpayer was entitled to the question for the melaskys’ tax_year is about whether the irs properly applied a check a question about whether the irs properly credited a payment is not a challenge to a tax_liability ie the amount of tax imposed by the code for a particular year it is instead a question of whether the liability remains unpaid sec_6330 allows a taxpayer to raise at a cdp hearing any relevant issue relating to the unpaid tax whereas sec_6330 says a taxpayer may challenge the existence or amount of the underlying tax_liability emphasis added only if he didn’t receive a notice_of_deficiency or otherwise have an opportunity to do so see kovacevich v commissioner tcmemo_2009_160 wl at we therefore hold here that the melaskys aren’t challenging their underlying liability for see also chief_counsel notice cc-2014-002 date announcing similar irs position our standard of review for these specific facts is therefore abuse_of_discretion for all years
